


110 HCON 326 IH: Honoring professional surveyors and

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 326
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Van Hollen (for
			 himself and Mr. Dent) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Honoring professional surveyors and
		  recognizing their contributions to society.
	
	
		Whereas there are over 45,000 professional surveyors in
			 the United States;
		Whereas the nature of surveying has changed dramatically
			 since 1785, as it is no longer limited to the description and location of land
			 boundaries;
		Whereas hydrographic surveys are important to the use of
			 all bodies of water;
		Whereas engineering surveys are utilized in the study and
			 selection of engineering construction;
		Whereas geodetic surveys determine precise global
			 positioning for such activities as aircraft and missile navigation;
		Whereas cartographic surveys are used for mapping and
			 charting, as well as photogrammetry, the science of using aerial photographs
			 for measurement and map production;
		Whereas many services are provided through the use of
			 sophisticated surveying equipment and techniques, including satellite-borne
			 remote sensing devices and automated positioning, measuring, recording, and
			 plotting equipment;
		Whereas the role of the surveyor has been, and remains, of
			 vital importance in the development of the United States;
		Whereas since the colonial days of this Nation, surveyors
			 have been leaders in the community, statesmen, influential citizens, and
			 shapers of cultural standards;
		Whereas former surveyors include George Washington, Thomas
			 Jefferson, and Abraham Lincoln;
		Whereas it was the work of the surveyor that determined
			 the boundaries of land, the greatest economic asset in the colonies that became
			 the United States;
		Whereas Thomas Jefferson chaired a committee, in 1784, to
			 devise a plan for disposing of lands west of the 13 original colonies;
		Whereas Thomas Jefferson argued that surveying before sale
			 was necessary to prevent overlapping claim and to simplify deeds and
			 registers;
		Whereas Thomas Jefferson reportedly wrote a plan, which
			 was debated in Congress and in modified form was adopted as the Land Ordinance
			 of May 20, 1785, establishing the Public Land Survey System
			 (PLSS), the rectangular system that continues today in 30
			 midwestern and western States; and
		Whereas the establishment of the third week of March as
			 National Surveyors Week would be a fitting tribute to all
			 surveyors: Now, therefore, be it
		
	
		That Congress—
			(1)supports the establishment of National
			 Surveyors Week;
			(2)requests that the
			 President issue a proclamation calling on the people of the United States to
			 observe National Surveyors Week each year with appropriate ceremonies and
			 activities paying tribute to professional surveyors and their contribution to
			 society; and
			(3)invites the people
			 of the United States to look back at the historic contributions of surveying
			 and look ahead to the new technologies which are constantly modernizing this
			 honored and learned profession.
			
